   2:20-cv-01344-BHH    Date Filed 04/08/20    Entry Number 1-5     Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION
                                IN ADMIRALTY


Carver Stevedoring Services,   )
Inc.,                          )
                               )
     Plaintiff,                )
                               )
vs.                            )Civil Action 2:20- cv-01344-DCN
                               )
M/V NAVIOS CHRISTINE B (IMO No.)
9496238), her engines, boilers,)
tackle, appurtenances, etc.,   )
in rem, and Imba maritime,     )
S.A., Coasters Ventures, Ltd., )
and Navios Maritime Partners, )
L.P., in personam,             )
                               )
     Defendants.               )
                               )
_______________________________)        (NON-JURY)

        ORDER AUTHORIZING ISSUANCE OF WRIT OF ATTACHMENT

     UPON    MOTION,    after   review        of   the   verified       complaint,

Affidavit,   and    other   filings   in      this   action,      and   after     due

consideration, it appears that the conditions for                       a   Writ of

Attachment appear to exist; and it is

     HEREBY ORDERED that the Clerk of this Court shall issue a Writ

of Attachment for attachment of the defendant vessel, M/V NAVIOS

CHRISTINE B (IMO No. 9496238), her engines, boilers, sails, tackle,

furniture, equipment, freights, and apparel in accordance with Rule

B of the Supplemental Admiralty Rules, Federal Rules of Civil



                                      1
   2:20-cv-01344-BHH   Date Filed 04/08/20   Entry Number 1-5   Page 2 of 2




Procedure; and it is

       FURTHER ORDERED that any person asserting an ownership or

possessory interest in said vessel is entitled to a hearing before

a judge of this Court on not less than three (3) days written

notice to counsel for Plaintiff and, at said hearing, shall be

entitled to an order vacating the attachment forthwith and granting

other appropriate relief, unless Plaintiff show cause at the

hearing why such an order should not be granted.

       SO ORDERED at Charleston, South Carolina on April ____,

2020



                                  ____________________________
                                  UNITED STATES DISTRICT JUDGE




                                     2
